UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2013 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 MINUTES OF THE 38ª SPECIAL SHAREHOLDERS MEETING HELD ON JULY 1, 2013 1. DATE, TIME AND PLACE: July 1, 2013, at 11:00 a.m., in the head-office of Telefônica Brasil S.A., in the City of São Paulo, State of São Paulo, on Avenue Eng. Luiz Carlos Berrini, nº 1376, 20º floor, auditorium, Cidade Monções District (“ Telefônica ” or “ Company ”) . 2. CALLING: through Call Notice published in the State of São Paulo Official Gazette, on June 12, 13 and 14, 2013, pages 38, 22 and 39, respectively, and in newspaper Valor Econômico, also published on June 12, 13 and 14/15/16, 2013, pages C11, B6 and B2, respectively. 3. ATTENDANCE: Attended shareholders representing 91,94% of the commom shares of the Company, pursuant to the records and signatures appearing in the Shareholders Attendance Book nº 02, pages 70 back to front 73, verifying the legal quorum for installation and deliberation. Registered, still, the presences of Mr. Flavio Stamm and Stael Prata Silva Filho as representatives of the Statutory Audit Council, and Mr. Alexandre Hoeppers of the expert evaluation firm Ernst & Young Terco Auditores Independentes S.S., enrolled with the National Register of Legal Entities of the Ministry of Finance under nº 61.366.936/0001-25, to provide information about the proposed transactions, if necessary. 4. PRESIDING BOARD : Breno Rodrigo Pacheco de Oliveira – President and Michelle Morkoski Landy – Secretary. 5. AGENDA : (a)to review and approve the Protocol and Instrument of Justification of Partial Spin off of Telefônica Data S.A. (“TData”), with transfer of the spun -off net assets to the Company, entered into between the Managements of TData and of the Company, the purpose of which is the partial spin-off of TData with transfer of the spun-off net assets to the Company; 1 TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 MINUTES OF THE 38ª SPECIAL SHAREHOLDERS MEETING HELD ON JULY 1, 2013 (b)to become aware of and confirm the appointment by the Executive Officers of TData and of the Company of the expert evaluation firm Ernst & Young Terco Auditores Independentes S.S., enrolled with the National Register of Legal Entities of the Ministry of Finance under nº 61.366.936/0001-25, responsible for the preparation of the appraisal report for TData’s net assets to be spun -off and transferred to the Company; (c)to review and approve the appraisal report referred to in item (b) above; (d) to approve the merger of TData’s spun -off net assets into the Company and the implementation thereof; (e)to review and approve the Protocol and Instrument of Justification of Full Spin-off of Vivo S.A. (“ Vivo ”), with transfer of portions of the spun -off equity to the Company and to TData, entered into between the managements of Vivo, the Company and TData, the purpose of which is the full spin-off of Vivo with transfer of portions of the spun-off equity to the Company and to TData; (f)to become aware of and confirm the appointment by the Executive Officers of Vivo, the Company and TData of the expert evaluation firm Ernst & Young Terco Auditores Independentes S.S., responsible for the preparation of the appraisal report for the portions of Vivo’s net equity to be spun -off and transferred to the Company and to TData; (g)to review and approve the appraisal report referred to in item (f) above; (h) to approve the merger of the portion of Vivo’s spun -off equity into the Company and the implementation thereof; 2 TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 MINUTES OF THE 38ª SPECIAL SHAREHOLDERS MEETING HELD ON JULY 1, 2013 (i)to review and approve the Protocol and Instrument of Justification of Full Spin-off of A. Telecom S.A. (“ A.Telecom ”), with transfer of portions of the spun -off equity to the Company and to TData, entered into between the Managements of A. Telecom, the Company and TData, the purpose of which is the full spin-off of A. Telecom with transfer of portions of the spun-off equity to the Company and to TData; (j)to become aware of and confirm the appointment by the Executive Officers of A. Telecom, the Company and TData of the expert evaluation firm Ernst & Young Terco Auditores Independentes S.S., responsible for the preparation of the appraisal report for the portions of A. Telecom’s net equity to be spun -off and transferred to the Company and to TData; (k)to review and approve the appraisal report referred to in item (j) above; (l) to approve the merger of the portion of A. Telecom’s spun -off equity into the Company and the implementation thereof; (m)to review and approve the Protocol and Instrument of Justification of Merger of Telefônica Sistema de Televisão S.A. (“ TST ”) int o the Company, entered into between the Managements of the Company and of TST, the purpose of which is the merger of TST into the Company; (n)to become aware of and confirm the appointment by the Executive Officers of the Company and of TST of the expert evaluation firm Ernst & Young Terco Auditores Independentes S.S., responsible for the preparation of the appraisal report for TST’s net equity and of the Independent Auditors’ Report Reasonable Assurance on the Combined Accounting Information of TST, Ajat o Telecomunicação Ltda. (“ Ajato ”), TVA Sul Paraná S.A. (“ Sul Paraná ”), Comercial Cabo TV São Paulo S.A. (“ CaTV ”), Lemontree Participações S.A. (“ Lemontree ”)and and GTR -T Participações e Empreendimentos S.A. (“ GTR-T ”), for purposes of merger of TST’s total equity (already considering the merger of the above mentioned companies into TST to occur on the same date of this meeting) into the Company; (o)to review and approve the appraisal report referred to in item (n) above; 3 TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 MINUTES OF THE 38ª SPECIAL SHAREHOLDERS MEETING HELD ON JULY 1, 2013 (p)to approve the merger of TST into the Company and the implementation thereof; (q)to review and approve the declaration provided for in article 3 of the prior consent Act of The National Telecommunications Agency – ANATEL, no. 3043, issued on May 27, 2013 and published in the Federal Official Gazette on 05.29.2013. 6. RESOLUTIONS : Upon opening the agenda, the Chairman explained that the minutes of the Meeting would be drawn-up in summary form, containing only the transcription of the resolutions made, as permitted in article 130 §1, of Law no. 6404/76, as amended (“ Corporate Law ” ), and informed that the documents or proposals, voting statements or dissenting opinions concerning the matters to be resolved should be submitted to presiding board of the Meeting, in writing, which would be represented for such purpose by the Secretary. Moreover, the Chairman stated that the documents and information relating to the matters to be discussed in this Meeting, were on the presiding board and that such documents were made available to shareholde rs at the Company’s headquarters, as well as in the websites of CVM - Brazilian Securities and Exchange Commission (www.cvm.gov.br), BM&F Bovespa S.A. – Bolsa de Valores, Mercadorias e Futuros (www.bmfbovespa.com.br) and the Company (www.telefonica.com.br/ir), since the publication of the Call notice, in accordance with the provisions of Corporate Law and CVM Instructions No. 319/1999 and No. 481/2009. The Chairman, explained that, as it was known to all the attendees, the purpose of the Meeting was to review and pass resolutions with respect to the corporate reorganization involving Company’s wholly -owned subsidiaries and controlled companies, culminating with the merger into the Company of (i) the spun-off net assets of TData; (ii) the portion of the spun-off equity of Vivo; (iii) the portion of the spun-off equity of A. Telecom; (iv) TST, all wholly-owned subsidiaries of the Company. Complemented informing that, what is intended, at the end of the corporate reorganization process involving such companies, is the concentration of the activities into only two operating companies, one of them being the Company (to concentrate the provision of telecommunication services) and the other being TData (to concentrate other economic activities than telecommunication services, including Value-Added Services, as defined in art. 61 of the General Telecommunications Law). This segregation of activities is necessary because the Company is prevented, by law, from providing other than telecommunication services. 4 TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 MINUTES OF THE 38ª SPECIAL SHAREHOLDERS MEETING HELD ON JULY 1, 2013 The Chairman also explained that concentrating the provision of telecommunication services into one sole legal entity will enable convergence, allowing a consolidated and confluent offer of telecommunication services and simplified offer of service packages, with consequent reduction in administrative and operating costs, and standardization and rationalization of the Companies’ operations. The Chairman further explained that the corporate organization sought herein, involving the Comp any’s wholly -owned subsidiaries and controlled companies, was submitted to the National Telecommunications Agency – ANATEL for review and prior approval, having been approved under the terms of Act no. 3043, dated May 27, 2013, published in the Federal Off icial Gazette on May 29, 2013 (“ Consent Act ”). The Chairman pointed out that the matter had been previously reviewed by the Audit and Control Committee, by the Statutory Audit Council and by the Board of Directors of the Company, who opined favorably in relation to all items on the agenda, which they competed. Finally, reported that the intended merger of the companies and of the net assets described above shall not result in an increase of capital stock of the Company, nor in the issuance of new shares by the Company, so that the intended corporate restructuring not cause any change in the equity interests currently held by the shareholders in the Company, no exchange of shares held by non-controlling shareholders of the spun-off/merged company for shares in the surviving company shall be considered, given that the Company is, at the time, the sole shareholder of the companies to be spun-off/merged, and will not imply any withdrawal right. Accordingly, no appraisal report of the asset/net equity at market price were required to be prepared for calculation of the exchange ratio of shares held by non-controlling shareholders, as set forth in article 264 of the LSA and in article 2, §1, VI, of CVM Instruction no. 319/99, as per recent opinions already provided by the CVM for inquiries submitted with regard to similar reorganization processes and as mentioned in CVM Resolution no. 559, dated 11/18/2008. 5 TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 MINUTES OF THE 38ª SPECIAL SHAREHOLDERS MEETING HELD ON JULY 1, 2013 The shareholders reviewed the matters included in the Agenda being received and authenticated the voting indications by the Secretary of the Board, and resolved: 6.1 Approve, by unanimous vote, except abstentions recorded by the presiding Board, all the terms and conditions of the Protocol and Instrument of Justification of Partial Spin-off of TData and Merger of the portion Spun-off into the Company (“ TData Protocol ”), entered by the Managements of TData and of the Company on June 11, 2013, included herein as Exhibit I , which provides for the partial spin-off of TData, with transfer of the spun-off net assets to the Company. The TData Protocol sets forth the general terms and conditions of the transaction sought herein, the justifications thereof, and the criteria for appraisal of the shares and of the assets to be merged into the Company. 6.2 Ratify, by unanimous vote, except abstentions recorded by the presiding Board, the appointment by the Management of the Company, of the expert evaluation firm Ernst & Young Terco Auditores Independentes S.S., for appraisal of TData’s net assets to be spun -off and merged into the Company; 6.3 Approve, by unanimous vote, except abstentions recorded by the presiding Board, the appraisal report for TData’s net assets to be spun
